                                CRIMINAL MINUTE ENTRY

BEFORE:                     Magistrate Judge Steven M. Gold

DATE                        December 12, 2019

TIME:                       11:00 a.m.

DOCKET NUMBER(S):           CR 19-102 (RJD)

                            USA v. Grubisich
NAME OF CASE(S):

FOR PLAINTIFF(S):
                            Julia Nestor
FOR DEFENDANT(S):
                            Edward Kim and Henry Laurence Ross
INTERPRETER:
                            Maristela Verastegui (Interpretering for suretor)
NEXT CONFERENCE(S):
                            N/A

                            11:10-11:25; 11:31-11:40; 11:41-11:47; 11:57-12:12
FTR/COURT REPORTER:

BAIL HEARING RULINGS:


Defendant Grubisich present.

Conditions of release set. Four suretors were sworn, advised of their responsibilities, and
signed a bond.

The Court retains the original bond.

Counsel shall contact the Court to schedule further proceedings when the conditions of
bond are satisfied.
